Citation Nr: 1451987	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to June 1984.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2012, the Veteran testified before the undersigned Veterans Law Judge via Videoconference.  Unfortunately, however, the transcript of those proceedings is unavailable for review.  VA offered the Veteran an opportunity to appear at another hearing, but the Veteran indicated in February 2013 that he did not wish to do so.  As such, review of the matter on appeal will proceed without further delay.


FINDINGS OF FACT

1.  In an unappealed rating decision dated March 2008, the RO continued its denial of the Veteran's claim of entitlement to service connection for PTSD.

2.  Evidence added to the record since the March 2008 rating decision does not relate to an unestablished fact necessary to substantiate a claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been submitted, and thus, the criteria for reopening a claim of entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Pursuant to VA's duty to provide proper notice prior to an initial unfavorable decision on a claim, the RO provided adequate notice in August 2010.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  The record shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), but the Board finds that VA is not required to obtain the Veteran's SSA records because there is no indication that such records contain evidence that is not already of record.  In so finding, the Board notes that the Veteran has identified and authorized VA to obtain records from various non-VA providers that have treated the Veteran for his psychiatric disability, and all identified records have been associated with the claims file.

With regard to VA's duty to provide an examination or obtain a medical opinion, the Board finds that VA does not have a duty to do so because the claim is not reopened.  See 38 C.F.R. § 3.159.

Additionally, the Board notes that the Veteran submitted additional evidence in December 2012 after the last statement of the case (SOC) was issued in March 2012, but submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of any additional evidence in a December 2012 statement.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim to Reopen

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2002).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the Board does not weight the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, in a rating decision dated August 2002, the RO denied the Veteran's claim for service connection for PTSD.  The RO explained that the claim was denied because there was no credible supporting evidence that the Veteran's claimed in-service stressors (noncombat-related instances of personal assault) actually occurred, to include evidence that would lead to the reasonable conclusion that the incident occurred.  Review of the record reveals that the Veteran did not initiate an appeal with the August 2002 rating decision, nor did VA receive new and material evidence within one year of the decision, and thus, the rating decision became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

In January 2005, the RO denied the Veteran's claim to reopen his claim of entitlement to service connection for PTSD on the ground that his in-service stressors have not been corroborated and the record lacked adequate evidence of a link between the Veteran's PTSD diagnosis and his period of service.  In rating decisions dated April 2005 and March 2008, the Veteran's claim to reopen was denied on similar grounds-the Veteran failed to submit evidence of "a link or a verified stressor related to [the Veteran's] military service."  Again, the Veteran did not initiate a timely appeal of the January 2005, April 2005, and March 2008 rating decisions, and VA did not receive new and material evidence within one year of the decisions.  Thus, the decisions are final, and the Board must now assess whether new and material evidence has been submitted since the March 2008 rating decision.

As acknowledged previously, the March 2008 rating decision indicates that the Veteran's claim for service connection for PTSD may be substantiated with evidence that corroborates the occurrence of his claimed in-service stressor, or adequate evidence of a link between his PTSD and his active service.

The evidence of record in March 2008 includes the following: (1) STRs, which are negative for any reports or complaints concerning an in-service assault or psychiatric conditions; (2) military personnel records that document instances of the Veteran's in-service misconduct; (3) the Veteran's original September 2001 claim for service connection; (4) statements by the Veteran in which he recounts instances of in-service personal assault and harassment, asserts that he developed PTSD as a result, and reports his current psychiatric symptoms; (5) third party reports, such as those offered by caregiver D.C., that the Veteran has trust issues, a history of alcohol abuse, and isolates himself, among other behavioral traits; (6) VA and non-VA treatment records dated from 1998 that document diagnoses of conditions such as "noncombat PTSD due to childhood abuse/neglect and subsequent military and nonmilitary traumatic experiences," schizophrenia, schizoaffective disorder, and depression; and (7) a February 2008 formal finding of a lack of information required to corroborate the Veteran's PTSD stressors.

The post-March 2008 evidence of record includes: (1) the Veteran's July 2010 claim to reopen his claim of entitlement to service connection for PTSD; (2) VA treatment records that document diagnoses of conditions including PTSD as due to in-service assault, paranoid schizophrenia, and schizoaffective disorder; (3) copies of military personnel records that document instances of the Veteran's in-service misconduct; (4) a November 2010 formal finding of a lack of information required to corroborate the Veteran's PTSD stressors; (5) statements by the Veteran in which he asserts that he developed PTSD due to his service, reports that he has received treatment for PTSD dating back to 1996, and contends that his military personnel records reflect a decline in performance that indicates that he was subject to in-service stressors; (6) April 2011 third party reports that he demonstrated violent behavior in May 2007 and struggled with PTSD treatment for several years before that incident; and (7) a September 2012 letter from the Veteran's former employer that shows that he was reprimanded for misconduct at work, and the Veteran's subsequent letter of resignation.

To the extent that the Veteran has continued to contend that he developed PTSD due to service and clinicians have noted that the Veteran's PTSD may be due to service, the Board finds that this evidence is cumulative and redundant of evidence that was already of record in March 2008.  Similarly, the Board finds that third party statements and copies of the Veteran's military personnel records, to include his enlisted performance record, that were submitted after the March 2008 rating decision was issued are also cumulative of evidence that was already of record in March 2008.  In addition, with regard to new evidence submitted post-March 2008, the Board finds that this evidence is not material as it does not corroborate the occurrence of a claimed in-service stressor.  Thus, the new evidence does not relate to an unestablished fact that is necessary to substantiate the Veteran's claim.

Because new and material evidence has not been submitted to reopen the finally denied claim of entitlement to service connection for PTSD, the Veteran's claim may not be reopened.  There is no doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been submitted, reopening of the claim for service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


